Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 16 March 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Mar. 16. 1792.
          
          I have duly received your favor of the 22d. of Feb. and thank you for the information it conveyed respecting my sale. The winter having been so long and severe has I imagine committed sad havoc on our stocks, and the more so as it succeeded an unfavorable summer. Here the unmonied farmer, as he is termed, his cattle and crops are no more thought of than if they did not feed us. Scrip and stock are food and raiment here. Duer, the king of the alley, is under a sort of check. The stocksellers say he will rise again. The stock buyers count him out, and the credit and fate of the nation seem to hang on the desperate throws and plunges of gambling scoundrels. The fate of the representation bill is still undecided. I look for our safety to the broad representation of the people which that shall bring forward. It will be more difficult for corrupt views to lay hold of so large a mass.—You will perceive by the papers that France is arming on her frontier. I do not apprehend that the emperor will meddle at all.—Knowing that your post leaves Richmond on the Thursday or Friday, I shall change the day of my writing from Sunday to Thursday or Friday, so that you may have the papers fresher. I am now on a plan with the postmaster general to make the posts go from hence to Richmd. in two days and a half instead of six, which I hope to persuade him is practicable. My love to my dear Martha. Your’s affectionately Dear Sir,
          
            Th: Jefferson
          
          
            P.S. Be so good as to hurry Clarke to get down his tobo. as I have ordered it round to this place.
          
        